DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the amendment filed 10/20//2022.

Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the term of “Wherein the objective I  and the objective II, eliminate a longitudinal chromatic aberration, and  the eyepiece II and the eyepiece I eliminate a chromatic aberration of  magnification” (line 9-11) is vague and renders the claims indefinite. This cited term is unclear because this term merely states a function limitations (--eliminate…. aberration) without providing any indications about how the function limitations are performed. The cited function terms do not include any configuration,  structure and/or composition to perform claimed eliminating functions, so it is unclear whether the eliminating functions require some other elements/components to perform, or is simply a result of operating claimed lenses with any kinds of configurations,  structures and/or compositions.

Therefore proper amendments are required in order to clarify the scope of the claim and overcome the rejection.  A suggestion for how applicant could resolve the unclear boundaries is: amending the claim to specify how the eliminating functions are achieved, such as by specifying configurations,  structures and/or compositions to perform the eliminating functions, provided such an amendment is supported by the specification. For example, the amendment could specify lens shapes and lens compositions that perform this eliminating functions, or could even just specify that the eliminating functions is accomplished by an additional parts in the lenses (e.g., diffractive layers, aspheric surfaces or coating layers). Each of these amendments when interpreted in view of the specification would inform one of ordinary skill in the art of the metes and bounds of the functional limitation. 

Claim 11 has same undefined issues as that of claim 1 in line 9-11.

Claims 2-10 and 12-20 are rejected as containing the deficiencies of claim 1 through their dependency from claim 1.

Regarding claim 11, the term of “an object plane” recite again in line 4 and line 7, where is an object plane in the specification. 
Therefore proper amendments are required in order to clarify the scopes of the claims and overcome the rejections.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 11 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Makita et al. (JP2018-10217).

               Regarding claim 11, Makita teaches a portable zoom microscope (fig.17), comprising a case (fig.17, case)  and an optical system assembly installed in the case (fig.17, EL, eyepiece optical system), characterized in that the optical system assembly comprises an objective I (fig.9, L11), an objective II (fig.9, L12), an eyepiece III (fig.9, L21+L22), an eyepiece II (fig.9, L23)) and an eyepiece I (fig.9, L24) arranged in sequence along an optical axis Z from an object plane to eyes, 
wherein the objective I is a negative lens, the objective II  is a positive lens (fig.9, L11 is negative lens, L12 is positive lens, para 109, table 13); and the eyepiece III is a positive lens (fig.9 L21+L22, para 109, table 13), the eyepiece II is a positive lens (fig.9, L23, para 109, table 13), and the eyepiece I is a negative lens (fig.9, L24, para 109, table 13).
             
               Wherein an aperture stop is located between the objective I (fig.9, L11)  and an object plane (fig.9, O), and is close to the objective I than the object plane (para 109, table 13, h is fixed from fig.9, L11),
Wherein the objective I  and the objective II, eliminate a longitudinal chromatic aberration, and  the eyepiece II and the eyepiece I eliminate a chromatic aberration of  magnification (fig.10, eliminate a longitudinal chromatic aberration, and  the eyepiece II and the eyepiece I eliminate a chromatic aberration of  magnification).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable by Feldman (US20160313546) in view of Kajitani (US20120243078)

Regarding claim 1, Feldman teaches a portable zoom microscope (abstract, a fine focus microscope), comprising a case (fig.1, the microscope 100) and an optical system assembly installed in the case (fig.1, the optical system assembly installed in the microscope 100).

But Feldman is silent to wherein characterized in that the optical system assembly comprises an objective I (1), an objective II (2), an eyepiece III (3), an eyepiece II (4) and an eyepiece I (5) arranged in sequence along an optical axis Z from an object plane to eyes, wherein the objective I (1) is a positive lens, and the objective II (2) is a negative lens, and the eyepiece III (3) is a positive lens, the eyepiece II (4) is a positive lens, and the eyepiece I (5) is a negative lens. Wherein the objective I  and the objective II, eliminate a longitudinal chromatic aberration, and  the eyepiece II and the eyepiece I eliminate a chromatic aberration of  magnification.

However, in a similar microscope field of endeavor, Kajitani teaches a microscope optical system (Kajitani, abstract, a microscope system),
 wherein characterized in that the optical system assembly comprises an objective I, an objective II , an eyepiece III, an eyepiece II  and an eyepiece I  arranged in sequence along an optical axis Z from an object plane to eyes (see Kajitan, fig,8, the optical system assembly comprises an objective I, an objective II , an eyepiece III, an eyepiece II  and an eyepiece I arranged in sequence along an optical axis),
wherein the objective I is a positive lens (Kajitani, fig.8, para 74, data of table 6, surface number 9-10, the objective I is a positive lens), and the objective II is a negative lens (Kajitani, fig.8, para 74, data of table 6, surface number 10-11, the objective II is a negative lens), and the eyepiece III  is a positive lens (Kajitani, fig.8, para 74, data of table 6, surface number 32-33, the eyepiece III  is a positive lens), the eyepiece II is a positive lens (Kajitani, fig.8, para 74, data of table 6, surface number 34-35, the eyepiece II is a positive lens), and the eyepiece I is a negative lens (Kajitani, fig.8, para 74, data of table 6, surface number 35-36, the eyepiece I is a negative lens),
wherein the objective I  and the objective II, eliminate a longitudinal chromatic aberration, and  the eyepiece II and the eyepiece I eliminate a chromatic aberration of  magnification. (Kajitani, fig.9, para 74, lines 1-6, FIG. 9a illustrates field curvature, astigmatic difference, FIG. 9b illustrates distortion, FIG. 9c illustrates off-axial lateral aberration, chromatic aberration and magnification chromatic aberration, and FIG. 9d illustrates spherical aberration. The aberrations are measured at the object surface by reverse tracing).

It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the microscope system of Feldman with the lenses of group as taught by Kajitani for the purpose to provide a microscope optical system that includes a short, lightweight, and inexpensive eyepiece optical system and binocular barrel and that is capable of observation over a super wide field of view  (Kajitani, para 7. lines 3-6).

Claims 2-5, 9-10, 12-15, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Feldman (US20160313546) in view of Kajitani (US20120243078) and further in a view of Ishihara et al. (US5749008).

Regarding claim 2, Feldman in view of Kajitani discloses the invention as described in Claim 1 and further teaches wherein the objective I (Kajitani, fig.8, the objective I , para 74, data of table 6, surface number 9-10) and the objective II (Kajitani, fig.8, the objective Ii,  para 74, data of table 6, surface number 10-11) are put together (Kajitani, fig.8, the objective I and objective II are put together) to form an objective group (Kajitani, fig.8, the objective side, and Feldman, fig.1, objective) which moves back and forth along the optical axis Z to realize focusing (Feldman, fig.1, see objective side, para 8, by moving the objective lens 102).

But Feldman in view of Kajitani is silent to wherein the eyepiece III moves back and forth along the optical axis Z to change the magnification.

However, in a similar eyepiece, Ishihara teaches an eyepiece (abstract, an eyepiece), and further teaches wherein the eyepiece III (Ishihara, fig.6B, lens G5) moves back and forth along the optical axis Z to change the magnification (Ishihara, abstract, the positive first eyepiece lens or the negative second eyepiece lens is moved in an optical axis direction).

It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the zoom lens of Feldman in view of Kajitani with the lens as taught by Ishihara for the purpose to provide a wide dioptric power adjustment range (Ishihara, abstract).

Regarding claim 3, Feldman in view of Kajitani and Ishihara discloses the invention as described in Claim 2 and further Kajitani teaches wherein the magnification of the objective group is in the range of 1x-30x (Kajitani, para 44, data of table 1, on objective optical system, nominal magnification: 20x), and the size of a linear field of view is in the range of 0.2mm-5mm (4.5mm, Kajitani, fig.8, para 74, data of table 6, surface number 37 to 38, is 4.5), a focal length of the objective group  is in the range of 2mm-16mm (Kajitani, para 44, data of table 1, on objective optical system, nominal magnification: 20x, a focal length of the objective group  Fob = 10).

Regarding claim 4, Feldman in view of Kajitani and Ishihara discloses the invention as described in Claim 3 and further Makita teaches wherein the overall magnification of the optical system assembly is in the range of 10x-500x (400x, Kajitani, para 44, data of table 1, on objective optical system, nominal magnification: 20x, the overall magnification M = 400), 
an aperture stop is located between the objective I and the object plane and is close to the objective I (Ishihara, fig. 6A, an aperture stop A is located between the objective G3 and the object plane and is close to the objective G3), a numerical aperture NA is in the range of 0.05-0.13 (Ishihara, para 74, data of table 6, NA’ = 0.25, further, it has been held to be within the general skill of a worker in the art to select a known numerical aperture NA on the basis of its suitability for the intended use as a matter of design choice. Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945), and 
a distance L1 from the object plane to the objective group is in the range of 0.2mm-20mm (3.75,  Kajitani, fig.8, para 74, data of table 6, surface number Objective surface to surface number 1, object plane to the objective group is 3.75).

Regarding claim 5, Feldman in view of Kajitani and Ishihara discloses the invention as described in Claim 4 and further Ishihara teaches wherein the back-and- forth movement distance of the objective group (Ishihara, fig.6, G1-G3) along the optical axis Z is in the range from - 2mm to + 2mm (0 mm, Ishihara, back-and- forth movement distance of the objective group G1-G3 along the optical axis Z is in the range from 0mm); and 
the back-and-forth movement distance between the eyepiece III (Ishihara, fig.6A, G4) and the eyepiece 11 (Ishihara, fig.6A, G5) is 0.2mm-25mm (1mm, Ishihara, col.15, data of table 9, movement distance is 1mm).

Regarding claim 9, Feldman in view of Kajitani discloses the invention as described in Claim 1 but is silent  wherein the objective I, the objective II , the eyepiece III, the eyepiece II and the eyepiece I are all aspherical lenses,
wherein the objective I is a biconvex positive lens, and the objective II  is a biconcave negative lens; the eyepiece III is a biconvex positive lens, with a flat side S1 facing the object plane and a convex side S2 facing the eye; the eyepiece II is a biconvex positive lens; and the eyepiece I is a negative meniscus lens with a concave side S3 facing the object plane and a convex side S4 facing the eye.

However, in a similar eyepiece, Ishihara teaches an eyepiece (abstract, an eyepiece), and further teaches wherein the objective I, the objective II , the eyepiece III, the eyepiece II and the eyepiece I are all aspherical lenses (Ishihara, col.4, lines 62-63, it is at present difficult to form aspherical surfaces on glass pieces at low cost—that mean would be capable of the all lenses are all aspherical lenses), 
 wherein the objective I is a biconvex positive lens (fig.6A, G1, col 13, table 5, and the objective II is a biconcave negative lens (fig.6A, G2, col 13, table 5); the eyepiece III is a biconvex positive lens (fig.6A, G3, col 13, table 5, S6 and S7), with a flat side S1 facing the object plane (col 13, table 5, S6) and a convex side S2 facing the eye (col 13, table 5, S7); the eyepiece II is a biconvex positive lens (fig.6A, G5, col 13, S11, S12); and the eyepiece I is a negative meniscus lens (fig.6A, G6) with a concave side S3 facing the object plane (col 13, table 5, S13) and a convex side S4 facing the eye (col 13, table 5, S15).

It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the zoom lens of Feldman in view of Kajitani with the lens as taught by Ishihara for the purpose of the providing the eyepiece having a wide dioptric power adjustment range for use as a viewfinder optical system (col 1, lines 26-28).

Regarding claim10, Feldman in view of Kajitani and Ishihara discloses the invention as described in Claim 9 and Ishihara further teaches wherein the objective I (fig.6A, G1) and the objective II (fig.6A, LG2) are put together to form an air gap therebetween (fig.6A, G1 and G2 are put together to form an air gap), and the eyepiece II (fig.6A, G5) and the eyepiece I (fig.6A, G6) are put together to form an air gap therebetween (fig.6A, G5 and G6 are put together to form an air gap).

Regarding claim 12, Feldman in view of Kajitani discloses the invention as described in Claim 1 and further teaches wherein the objective I (Kajitani, fig.8, the objective I , para 74, data of table 6, surface number 9-10) and the objective II (Kajitani, fig.8, the objective Ii,  para 74, data of table 6, surface number 10-11) are put together (Kajitani, fig.8, the objective I and objective II are put together) to form an objective group (Kajitani, fig.8, the objective side, and Feldman, fig.1, objective) which moves back and forth along the optical axis Z to realize focusing (Feldman, fig.1, see objective side, para 8, by moving the objective lens 102).

But Feldman in view of Kajitani is silent to wherein the eyepiece III moves back and forth along the optical axis Z to change the magnification.
However, in a similar eyepiece, Ishihara teaches an eyepiece (abstract, an eyepiece), and further teaches wherein the eyepiece III (Ishihara, fig.6B, lens G5) moves back and forth along the optical axis Z to change the magnification (Ishihara, abstract, the positive first eyepiece lens or the negative second eyepiece lens is moved in an optical axis direction).

It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the zoom lens of Feldman in view of Kajitani with the lens as taught by Ishihara for the purpose to provide a wide dioptric power adjustment range (Ishihara, abstract).

Regarding claim 13, Feldman in view of Kajitani and Ishihara discloses the invention as described in Claim 2 and further Kajitani teaches wherein the magnification of the objective group is in the range of 1x-30x (Kajitani, para 44, data of table 1, on objective optical system, nominal magnification: 20x), and the size of a linear field of view is in the range of 0.2mm-5mm (4.5mm, Kajitani, fig.8, para 74, data of table 6, surface number 37 to 38, is 4.5), a focal length of the objective group  is in the range of 2mm-16mm (Kajitani, para 44, data of table 1, on objective optical system, nominal magnification: 20x, a focal length of the objective group  Fob = 10).

Regarding claim 14, Feldman in view of Kajitani and Ishihara discloses the invention as described in Claim 3 and further Makita teaches wherein the overall magnification of the optical system assembly is in the range of 10x-500x (400x, Kajitani, para 44, data of table 1, on objective optical system, nominal magnification: 20x, the overall magnification M = 400), 
an aperture stop is located between the objective I and the object plane and is close to the objective I (Ishihara, fig. 6A, an aperture stop A is located between the objective G3 and the object plane and is close to the objective G3), a numerical aperture NA is in the range of 0.05-0.13 (Ishihara, para 74, data of table 6, NA’ = 0.25, further, it has been held to be within the general skill of a worker in the art to select a known numerical aperture NA on the basis of its suitability for the intended use as a matter of design choice. Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945), and 
a distance L1 from the object plane to the objective group is in the range of 0.2mm-20mm (3.75,  Kajitani, fig.8, para 74, data of table 6, surface number Objective surface to surface number 1, object plane to the objective group is 3.75).

Regarding claim 15, Feldman in view of Kajitani and Ishihara discloses the invention as described in Claim 4 and further Ishihara teaches wherein the back-and- forth movement distance of the objective group (Ishihara, fig.6, G1-G3) along the optical axis Z is in the range from - 2mm to + 2mm (0 mm, Ishihara, back-and- forth movement distance of the objective group G1-G3 along the optical axis Z is in the range from 0mm); and 
the back-and-forth movement distance between the eyepiece III (Ishihara, fig.6A, G4) and the eyepiece 11 (Ishihara, fig.6A, G5) is 0.2mm-25mm (1mm, Ishihara, col.15, data of table 9, movement distance is 1mm).

Regarding claim 19, Feldman in view of Kajitani discloses the invention as described in Claim 1 but is silent  wherein the objective I, the objective II , the eyepiece III, the eyepiece II and the eyepiece I are all aspherical lenses,
wherein the objective I is a biconvex positive lens, and the objective II  is a biconcave negative lens; the eyepiece III is a biconvex positive lens, with a flat side S1 facing the object plane and a convex side S2 facing the eye; the eyepiece II is a biconvex positive lens; and the eyepiece I is a negative meniscus lens with a concave side S3 facing the object plane and a convex side S4 facing the eye.

However, in a similar eyepiece, Ishihara teaches an eyepiece (abstract, an eyepiece), and further teaches wherein the objective I, the objective II , the eyepiece III, the eyepiece II and the eyepiece I are all aspherical lenses (Ishihara, col.4, lines 62-63, it is at present difficult to form aspherical surfaces on glass pieces at low cost—that mean would be capable of the all lenses are all aspherical lenses), 
 wherein the objective I is a biconvex positive lens (fig.6A, G1, col 13, table 5, and the objective II is a biconcave negative lens (fig.6A, G2, col 13, table 5); the eyepiece III is a biconvex positive lens (fig.6A, G3, col 13, table 5, S6 and S7), with a flat side S1 facing the object plane (col 13, table 5, S6) and a convex side S2 facing the eye (col 13, table 5, S7); the eyepiece II is a biconvex positive lens (fig.6A, G5, col 13, S11, S12); and the eyepiece I is a negative meniscus lens (fig.6A, G6) with a concave side S3 facing the object plane (col 13, table 5, S13) and a convex side S4 facing the eye (col 13, table 5, S15).

It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the zoom lens of Feldman in view of Kajitani with the lens as taught by Ishihara for the purpose of the providing the eyepiece having a wide dioptric power adjustment range for use as a viewfinder optical system (col 1, lines 26-28).

Regarding claim20, Feldman in view of Kajitani and Ishihara discloses the invention as described in Claim 9 and Ishihara further teaches wherein the objective I (fig.6A, G1) and the objective II (fig.6A, LG2) are put together to form an air gap therebetween (fig.6A, G1 and G2 are put together to form an air gap), and the eyepiece II (fig.6A, G5) and the eyepiece I (fig.6A, G6) are put together to form an air gap therebetween (fig.6A, G5 and G6 are put together to form an air gap).

Claims 6-8, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Feldman (US20160313546) in view of Kajitani (US20120243078), Ishihara et al. (US5749008), and further in view of Shoemaker (US3,975,088) 

Regarding claim 6, Feldman in view of Kajitani and Ishihara discloses the invention as described in Claim 5, but is silent to wherein the eyepiece III,  the eyepiece II and the eyepiece I form a stepless zoom eyepiece group, a magnification of the stepless zoom eyepiece group  is in the range from 10x to 25x, and a focal length of the stepless zoom eyepiece group (200) is in the range from 10 mm to 25 mm.

However, in a similar eyepiece, Shoemaker teaches wherein the eyepiece III (Shoemaker, fig.1, I), the eyepiece II (Shoemaker, fig.1,r3-r4) and the eyepiece I (Shoemaker, fig.1, r4-r5) form a stepless zoom eyepiece group (Shoemaker, fig.1), a magnification of the stepless zoom eyepiece group  is in the range from 10x to 25x (Shoemaker, abstract, 12x), and a focal length of the stepless zoom eyepiece group is in the range from 10 mm to 25 mm (20.825 mm, Shoemaker, col 1, 66).

It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the zoom lens of Feldman in view of Kajitani and Ishihara with the objective lens as taught by Shoemaker for the purpose to provide an eyepiece which provides comfortable viewing by a microscopes with or without eyeglasses (Shoemaker, col 1, lines15-16).

Regarding claim 7, Feldman in view of Kajitani, Ishihara, and Shoemaker discloses the invention as described in Claim 6 and further Ishihara teaches wherein a distance from the object plane to a highest point A of a central axis of the eyepiece group is fixed, and the distance is in the range of 30mm - 130mm (120.6, Ishihara, fig.6A, col.11, data of table 5, surface number S0 to S13, a distance from the object plane to eyepiece group is fixed, and the distance is in the range is capable of 120.6).

Regarding claim 8, Feldman in view of Kajitani, Ishihara, and Shoemaker discloses the invention as described in Claim 7 and further Ishihara teaches wherein the objective I (Ishihara, fig.6A, G1), the objective II (fig.6A, G2), the eyepiece III (fig.6A, G4), the eyepiece II (fig.6A, G5) and the eyepiece I (fig.6A, G6) are all made of high polymer plastics (Ishihara, col.4, lines 62-63, it is at present difficult to form aspherical surfaces on glass pieces at low cost—that mean would be capable of the all made of high polymer plastics), refractive indexes of the objective I, the objective II, the eyepiece III, the eyepiece II and the eyepiece I are n1, n2, n3, n4 and n5 respectively (Ishihara,  col.11, data of table 5, refractive index, n1= 1.493, n2=1.626, n3=1.527, n4=1.716, n5=1.751); the abbe number of the objective I, the objective Ii, the eyepiece III, the eyepiece II and the eyepiece I is vi, v2, v3, v 4 and v 5 respectively (Ishihara,  col.11, data of table 5, abbe number, v1= 57.82, v2=24.01, v3=56.38, v4=53.94, v5=24.14); materials of the objective I and the objective II meet the following relationships: 
1.0 <n2/n1 <1.4  (1.09; n2/n1=1.626/1.49, descried above),0.18< v 2/ v 1<1.1 (0.41; v2/v1=24.01/57.82, described above); 
materials of the eyepiece II (4) and the eyepiece I (5) meet the following relationships: 0.7 <n4/n5 < 1.16 (0.97; n4/n5=1.716/1.757, described above), 0.9< v 4/ v 5<5.4 (2.23; v4/v5=53.94/24.14, described above); a material of the eyepiece III (3) meets the following relationships: 1.43 <n3 < 1.78 (1.527; n3=1.527, described above), 50 < v 3 <94.6 (56.38; v3=56.38, described above).

Regarding claim 16, Feldman in view of Kajitani and Ishihara discloses the invention as described in Claim 5, but is silent to wherein the eyepiece III,  the eyepiece II and the eyepiece I form a stepless zoom eyepiece group, a magnification of the stepless zoom eyepiece group  is in the range from 10x to 25x, and a focal length of the stepless zoom eyepiece group (200) is in the range from 10 mm to 25 mm.

However, in a similar eyepiece, Shoemaker teaches wherein the eyepiece III (Shoemaker, fig.1, I), the eyepiece II (Shoemaker, fig.1,r3-r4) and the eyepiece I (Shoemaker, fig.1, r4-r5) form a stepless zoom eyepiece group (Shoemaker, fig.1), a magnification of the stepless zoom eyepiece group  is in the range from 10x to 25x (Shoemaker, abstract, 12x), and a focal length of the stepless zoom eyepiece group is in the range from 10 mm to 25 mm (20.825 mm, Shoemaker, col 1, 66).

It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the zoom lens of Feldman in view of Kajitani and Ishihara with the objective lens as taught by Shoemaker for the purpose to provide an eyepiece which provides comfortable viewing by a microscopes with or without eyeglasses (Shoemaker, col 1, lines15-16).

Regarding claim 17, Feldman in view of Kajitani, Ishihara, and Shoemaker discloses the invention as described in Claim 6 and further Ishihara teaches wherein a distance from the object plane to a highest point A of a central axis of the eyepiece group is fixed, and the distance is in the range of 30mm - 130mm (120.6, Ishihara, fig.6A, col.11, data of table 5, surface number S0 to S13, a distance from the object plane to eyepiece group is fixed, and the distance is in the range is capable of 120.6).

Regarding claim 18, Feldman in view of Kajitani, Ishihara, and Shoemaker discloses the invention as described in Claim 7 and further Ishihara teaches wherein the objective I (Ishihara, fig.6A, G1), the objective II (fig.6A, G2), the eyepiece III (fig.6A, G4), the eyepiece II (fig.6A, G5) and the eyepiece I (fig.6A, G6) are all made of high polymer plastics (Ishihara, col.4, lines 62-63, it is at present difficult to form aspherical surfaces on glass pieces at low cost—that mean would be capable of the all made of high polymer plastics), refractive indexes of the objective I, the objective II, the eyepiece III, the eyepiece II and the eyepiece I are n1, n2, n3, n4 and n5 respectively (Ishihara,  col.11, data of table 5, refractive index, n1= 1.493, n2=1.626, n3=1.527, n4=1.716, n5=1.751); the abbe number of the objective I, the objective Ii, the eyepiece III, the eyepiece II and the eyepiece I is vi, v2, v3, v 4 and v 5 respectively (Ishihara,  col.11, data of table 5, abbe number, v1= 57.82, v2=24.01, v3=56.38, v4=53.94, v5=24.14); materials of the objective I and the objective II meet the following relationships: 
1.0 <n2/n1 <1.4  (1.09; n2/n1=1.626/1.49, descried above),0.18< v 2/ v 1<1.1 (0.41; v2/v1=24.01/57.82, described above); 
materials of the eyepiece II (4) and the eyepiece I (5) meet the following relationships: 0.7 <n4/n5 < 1.16 (0.97; n4/n5=1.716/1.757, described above), 0.9< v 4/ v 5<5.4 (2.23; v4/v5=53.94/24.14, described above); a material of the eyepiece III (3) meets the following relationships: 1.43 <n3 < 1.78 (1.527; n3=1.527, described above), 50 < v 3 <94.6 (56.38; v3=56.38, described above).



Response to Amendment
Applicant’s arguments with respect to claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejections, and as they do not pertain to the current grounds of rejection for claims 1-20 under 35 U.S.C. § 112(b) rejections above.

Examiner's Note
Regarding the references, the Examiner cites particular figures, paragraphs, columns and line numbers in the reference(s), as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply. In preparing a response, it is respectfully requested that the Applicant fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the reference(s) or as disclosed by the Examiner.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUEI-JEN LEE EDENFIELD whose telephone number is (571)272-3005. The examiner can normally be reached Mon. -Thurs 8:00 am - 5:30 pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273- 8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Services Representative or access to the automated information system, call 800-786-9199(In USA or Canada) or 571-272-1000.



/KUEI-JEN L EDENFIELD/ 
Examiner, Art Unit 2872


/JIE LEI/Primary Examiner, Art Unit 2872